Judgment, Supreme Court, Bronx County (Kenneth L. Thompson, Jr., J.), entered March 1, 2013, dismissing the complaint after a jury trial and the denial of plaintiffs’ motion to set aside the verdict, unanimously affirmed, without costs.
The jury’s verdict was based on a fair interpretation of the evidence (see Manne v Museum of Modern Art, 39 AD3d 368 [1st Dept 2007]). Defendant driver testified that he was driving slower than usual (i.e., 25 miles per hour) due to hazardous road conditions, and that his vehicle skidded into plaintiff Sarwar Naseer’s vehicle as he attempted to stop. Based on this testimony, the jury could have reasonably concluded that defendant driver did not violate Vehicle and Traffic Law § 1180 (a), and there is no basis to disturb the jury’s resolution of the issue of defendants’ negligence (see Vadala v Carroll, 91 AD2d 865 [4th Dept 1982], affd 59 NY2d 751 [1983]; see also Ebanks v Triboro Coach Corp., 304 AD2d 406 [1st Dept 2003]). The record does not demonstrate that the jury failed to properly follow and apply the court’s instructions.
We have considered plaintiffs’ remaining arguments and find them unavailing.
Concur—Sweeny, J.E, Acosta, Renwick, Andrias and Freedman, JJ.